        Case: 1:18-cv-02857-SO Doc #: 17 Filed: 08/01/19 1 of 4. PageID #: 63




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE NORTHERN DISTRICT OF OHIO

                                        EASTERN DIVISION


UNITED STATES OF AMERICA,                           )   CASE NO. 1:18 CV 2857
                                                    )
                                Plaintiff,          )   JUDGE SOLOMON OLIVER, JR.
                                                    )
                v.                                  )
                                                    )
$22,310.00 IN U.S. CURRENCY,                        )
                                                    )
                                                    )   UNITED STATES’ MOTION TO COMPEL
                                Defendant.          )   DISCOVERY DOCUMENT PRODUCTION

        Now comes the United States of America - pursuant to Rule 37 of the Federal Rules of Civil

Procedure – and respectfully moves the Court to order the claimant to respond to the United States’

outstanding discovery request. This motion is supported by the following:

        On April 12, 2019, the United States served the following discovery request on Myron P.

Watson, the attorney for claimant Michelle K. Moore:

                •       United States’ First Request for Production of Documents to Claimant

        Michelle K. Moore.

        The discovery request was properly served on April 12, 2009, on Myron P. Watson at his

law office. In fact, on May 1, 2019, government counsel was contacted by staff at Watson’s

office requesting a Word version of the special interrogatories, which was mailed with the

request for production of documents. Consequently, counsel has acknowledged receipt of the

document production discovery request, the time limit for the claimant’s responses has expired
       Case: 1:18-cv-02857-SO Doc #: 17 Filed: 08/01/19 2 of 4. PageID #: 64



and claimant has failed to provide government counsel with Plaintiff’s Response to the United

States’ Request for Production of Documents.

       The motion to compel is made under Rule 37 of the Federal Rules of Civil Procedure,

which provides:

                (a)    Motion for an Order Compelling Disclosure or Discovery.

               (1)     In General. On notice to other parties and all affected persons, a party
       may move for an order compelling disclosure or discovery. The motion must include a
       certification that the movant has in good faith conferred or attempted to confer with the
       person or party failing to make disclosure or discovery in an effort to obtain it without
       court action.

                ...

                (3)    Specific Motions.

                ...

               (B)    To Compel a Discovery Response. A party seeking discovery may move
       for an order compelling an answer, designation, production, or inspection. This motion
       may be made if:

                ...

              (iv)  a party fails to produce documents or fails to respond that inspection will
       be permitted—or fails to permit inspection—as requested under Rule 34.

       Rule 37(a)(1) states that a motion for an order compelling discovery must include a

certification that the movant has in good faith conferred or attempted to confer with the person or

party failing to make disclosure or discovery in an effort to obtain it without court action. On

July 25, 2019, USAO Paralegal Angela M. Lapp sent the following email to Claimant’s counsel:

       Myron,

       On April 12, 2019, Henry mailed a request for Production of Documents to Claimant
       Michelle Moore in care of your office via certified mail (Receipt No. 7015 1660 0000
       1165 0861). The post office recorded the package as delivered at 11:54 A.M. on April
       15, 2019. To date, Henry has not received the requested documents. Please respond and
       forward them.

                                                 2
       Case: 1:18-cv-02857-SO Doc #: 17 Filed: 08/01/19 3 of 4. PageID #: 65



       Thank you,
       Angela

       To date the government has received no response to the email and no response to the

request for production of documents by claimant or claimant’s counsel.

       Having satisfied the provisions of Rule 37 of the Federal Rules of Civil Procedure, it is

respectfully requested that the Court order the claimant to produce the documents requested in

United States’ First Request for Production of Documents to Claimant Michelle K. Moore.

       WHEREFORE, the United States respectfully submits the within United States’ Motion

to Compel Discovery Document Production.

                                                     Respectfully submitted,

                                                     Justin E. Herdman
                                                     UNITED STATES ATTORNEY


                                             By:     /s/ Henry F. DeBaggis _________________
                                                     Henry F. DeBaggis (OH: 0007561)
                                                     Assistant United States Attorney
                                                     Carl B. Stokes U.S. Court House
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, Ohio 44113
                                                     216.622.3749 / Fax: 216.522.7499
                                                     Henry.DeBaggis@usdoj.gov




                                                3
       Case: 1:18-cv-02857-SO Doc #: 17 Filed: 08/01/19 4 of 4. PageID #: 66



                                    CERTIFICATE OF SERVICE

        It is hereby certified that on this 1st day of August, 2019, a copy of the foregoing United

States’ Motion to Compel Discovery Document Production was filed electronically. Notice of

the filing will be sent by operation of the Court’s electronic filing system to all parties indicated

on the electronic filing receipt.



                                                       /s/ Henry F. DeBaggis_____________
                                                       Henry F. DeBaggis (OH: 0007561)
                                                       Assistant United States Attorney




                                                  4
